*631ON MOTION FOR WRITTEN OPINION
TORPY, J.
We grant the motion for written opinion, withdraw our previous per curiam decision and affirm in all respects. Regarding Appellant’s due process argument, we agree with the decision of the Second District in Philip Morris USA, Inc. v. Douglas, 83 So.3d 1002 (Fla. 2d DCA 2012). We certify the following question of great public importance to the supreme court:
DOES ACCEPTING AS RES JUDICA-TA THE EIGHT PHASE I FINDINGS APPROVED IN ENGLE V. LIGGETT GROUP, INC., 945 So.2d 1246 (Fla. 2006), VIOLATE THE TOBACCO COMPANIES’ DUE PROCESS RIGHTS GUARANTEED BY THE FOURTEENTH AMENDMENT OF THE UNITED STATES CONSTITUTION?
PALMER and COHEN, JJ., concur.